            Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §       CIVIL ACTION NO. 6:20-cv-00891
v.                                                §
                                                  §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                      1
            Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 2 of 14




                                         THE PARTIES

       2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.       Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                    2
               Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 3 of 14




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                      3
          Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 4 of 14




                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,406,260

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On July 29, 2008, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,406,260 (“the ’260 Patent”), entitled “Method and system for network

wide fault isolation in an optical network.” A true and correct copy of the ’260 Patent is attached

as Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ’260 Patent,

including the right to assert all causes of action arising under the ’260 Patent and the right to any

remedies for the infringement of the ’260 Patent.

       13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei routers

with fault management functionality (collectively, the “Accused Products”).

       14.     The Accused Products include Huawei NetEngine 40E series routers.

       15.     Huawei’s NE20E-S routers use the latest VRP8 platform, which is also used by

the NE5000E core router. The VRP uses the Resilient Distributed Framework (RDF) with a

separated management plane, service plane, data plane, and monitoring module.




                                                     4
          Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 5 of 14




Source: https://e.huawei.com/in/products/enterprise-networking/routers/ne/ne20e-s




Source: https://e.huawei.com/in/products/enterprise-networking/routers/ne/ne20e-s

        16.     In the Accused Products, the VRP8 platform in the accused instrumentality helps

in locating and isolating the fault.




                                                   5
          Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 6 of 14




Source: https://e.huawei.com/in/related-page/products/enterprise-network/routers/ne/ne20e-
s/brochure/router_ne20e-s

        17.       The Accused Products support Wavelength-Division Multiplexing (WDM)

interfaces. WDM is used to transmit two or more optical signals of different wavelengths through

the same optical fiber.

        18.       The Accused Products have management functions with five major functions –

performance management, configuration management, security management, fault management,

and charging management. Fault management provides alarms and helps users to isolate and

rectify faults.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




                                                   6
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 7 of 14




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003

       19.     The Accused Products have an alarm function that reports alarms whenever a fault

is detected in the supported communication network (optical network). The Accused Products also

locate and analyze the faults rapidly based on the reported alarms.

       20.     The VRP8 fault management model in the Accused Products helps in identifying

the critical root alarm which is generated based on the fault in the network.




     Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




                                                    7
          Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 8 of 14




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003

       21.     The Accused Product includes an internal reliability guarantee mechanism that

displays the alarm and helps in locating the fault.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003

       22.     In the Accused Products, in case of any fault or link down condition, all the circuit

cross connects (CCC) are interrupted. This information is reported and used for the analysis of

the fault isolation. Accordingly, based upon the information and belief, the accused

instrumentality constructs a list of all affected OCh paths in the optical network.




                                                      8
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 9 of 14




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003

       23.     In the Accused Products, whenever any fault occurs in the networking link (OCh

path), alarms is triggered. In order to analyze and locate the fault, multiple alarms are masked in

both the transmit and the receive directions.




     Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




                                                    9
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 10 of 14




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003

       24.      The Accused Product gathers a list of all the alarms present at any port. A user can

configure to receive updates about specific alarm or configure the threshold time after which any

alarm should be reported. Reported alarms are of various categories based on the type of fault

and the impacted service in the networking element (e.g, OCh alarm, port level alarm, or card

level alarm).




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




                                                     10
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 11 of 14




       25.     The Accused Products engage in an alarm correlation analysis to determine the

correlated alarms and reduce the number of reported alarms. The Accused Products also perform

Alarm filtering to report the alarms specified by a user. Once the analysis of the correlated alarms

is completed by the Accused Products, information is added to each alarm in order to easily

identify the root alarm, correlated alarm, and an independent alarm.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100016465?section=j003




                                                     11
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 12 of 14




        26.       In view of preceding paragraphs, each and every element of at least claim 1 of the

’260 Patent is found in the Accused Products.

        27.       Huawei has and continues to directly infringe at least one claim of the ’260 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        28.       Huawei has received notice and actual or constructive knowledge of the ’260 Patent

since at least the date of service of this Complaint.

        29.       Since at least the date of service of this Complaint, through its actions, Huawei has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’260 Patent throughout the United States, including within this judicial district, by,

among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

              •        https://e.huawei.com/in/products/enterprise-
                       networking/routers/ne/ne20e-s
              •        https://e.huawei.com/in/related-page/products/enterprise-
                       network/routers/ne/ne20e-s/brochure/router_ne20e-s
              •        https://support.huawei.com/enterprise/en/doc/EDOC1100016465?secti
                       on=j003

        30.       Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’260 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’260 Patent. The Accused Products are

especially made or adapted for infringing the ’260 Patent and have no substantial non-infringing


                                                        12
         Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 13 of 14




use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’260 Patent.


                                        JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF


       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Huawei infringes one or more claims of the ’260 Patent

               literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Huawei has induced infringement and continues to induce

               infringement of one or more claims of the ’260 Patent;

       (C)     Enter judgment that Huawei has contributed to and continues to contribute to the

               infringement of one or more claims of the ’260 Patent;

       (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

               compensate Brazos for such damages, together with pre-judgment and post-

               judgment interest for the infringement by Huawei of the ’260 Patent through the

               date such judgment is entered in accordance with 35 U.S.C. §284, and increase

               such award by up to three times the amount found or assessed in accordance with

               35 U.S.C. §284;

       (E)     Declare    this   case   exceptional        pursuant   to   35   U.S.C.   §285;   and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

               additional relief as is deemed appropriate by this Court.




                                                      13
        Case 6:20-cv-00891-ADA Document 1 Filed 09/29/20 Page 14 of 14




Dated: September 29, 2020           Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    Brett A. Mangrum
                                    Texas State Bar No. 24065671
                                    Jeffrey Huang
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com
                                    Brett@EtheridgeLaw.com
                                    JeffH@EtheridgeLaw.com

                                    COUNSEL FOR PLAINTIFF




                                          14
